Since the question of ownership of the documents in their currently existing state remains to be established at trial, discovery should be limited to evidence that bears on the *307question of ownership. Plaintiff has failed to show a sufficient connection between review of the plans themselves (items 1 and 2 of the notice) and the issue of ownership. To permit discovery of these items would prematurely provide plaintiff with a large measure of the relief it ultimately seeks. Concur —Kupferman, J. P., Milonas, Kassal, Wallach and Rubin, JJ.